Citation Nr: 0705716	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  05-11 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include as secondary to a service-connected back 
disability.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to 
August 1978.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (RO).


FINDING OF FACT

The medical evidence of record does not show that the 
veteran's psychiatric disorder is related to military service 
or to a service-connected disability.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in, or aggravated by, 
active military service, nor is it proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Prior to initial adjudication, a letter dated 
in December 2002 satisfied the duty to notify provisions.  
See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. 
App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The veteran's service medical records, 
VA medical treatment records, and indicated private medical 
records have been obtained.  A VA examination was 


provided to the veteran in connection with his claim.  There 
is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service-connected 
disability or (b) aggravated by a service-connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

Initially, it is noted that the veteran claims service 
connection for a psychiatric disorder, to include as 
secondary to a service-connected back disability, and that 
service connection has previously been established for a back 
disability.

The veteran's service entrance examination is negative for 
any evidence of a psychiatric disorder.  See 38 U.S.C.A. 
§ 1111 (West 2002) (a veteran is presumed in sound condition 
except for defects noted when examined and accepted for 
service or where there is clear and unmistakable evidence 
that the disability existed prior to 


service and was not aggravated by service).  Thereafter, his 
medical records show that on a July 1978 separation report of 
medical history, the veteran indicated that he had or had 
previously had nervous trouble.  The examiner noted that the 
veteran "states he gets upset [and] nervous occasionally 
from interactions [with] superiors."  However, on 
examination, no psychiatric abnormalities were found.

After separation from military service, an April 1998 private 
medical report stated that the veteran "has had a history of 
depression possibly since 1987, when he was first treated for 
chemical dependency at the age of 32.  He has had three 
admissions here in [December 1992], [April 1993], and 
[September 1993] for apparent depression.  There was also 
some question of paranoid personality disorder."  The 
impression was bipolar disorder, manic.  The medical evidence 
of record shows that psychiatric disorders, including bipolar 
disorder, schizoaffective disorder, and schizophrenia, have 
been consistently diagnosed since April 1998.

A May 1998 private medical report stated that the veteran 
"was first identified as having problems with depression" 
in 1987.  The report summary stated that the veteran 
"acknowledges first having significant depression after his 
first [chemical dependency] treatment in 1987 for cocaine."  
A second May 1998 private medical report stated that the 
veteran "possibly had depression as early as 1987."  A 
third May 1998 private medical report stated that the veteran 
"has had a history of depression possibly since 1987, when 
he was first treated for chemical dependency at the age of 
32."

A March 2002 VA medical report stated that the veteran "has 
had chronic auditory hallucinations for approximately the 
last one and one-half to two years."

An October 2002 VA mental health report stated that the 
veteran

reports he has been hearing voices since 
childhood, but originally assumed it was 
his own voice, until it became 


clear there were also external voices.  
He reports he assumed during childhood 
everyone was having similar experiences. 
. . . 

[The veteran reports that] the brief 
stint [in the military] and failure to 
gain rank attesting to problems in the 
military.  He reports he had "mental and 
physical issues" at the time, and was 
struggling with authority figures while 
in [Military Police] school and with back 
pain.  He reports he received an Article 
XV for arguing with [a non-commissioned 
officer].

A November 2002 VA psychiatry consultation report stated that 
the veteran "has had auditory hallucinations of voices 
talking to him for about 5 years, although perhaps hearing 
voices for longer than that."

A September 2003 VA mental disorders examination report 
stated that the veteran "has heard voices for along time, he 
says actually going back to 1978 when he was in the service, 
and that was more or less off-and-on."  The examiner stated 
"[i]t is this examiner's opinion that his present 
psychiatric problems are related to his psychosis, 
specifically being schizoaffective disorder, chronic in 
nature, that has a relatively longstanding history, but not 
related to his service-connected back problems."

An October 2004 VA outpatient medical report stated that the 
veteran

[c]ame in with a letter from disability 
[regarding] my writing a statement to the 
effect that his depression is related to 
his back pain, since this may be grounds 
for additional service connection.  I am 
puzzled by this since his major problems 
by far are psychotic although [he] has 
mild depressive symptoms.

A December 2004 VA medical report stated that the veteran

now says he may have begun hearing voices 
at age 12; somehow ties this in with his 
father in Detroit educating him about big 
names: names of the governor, councilmen, 
mayor . . . which he still hears in his 
head[.  He said] he would imagine their 
voices . . . in his head and speak with 
them.

The medical evidence of record does not show that the 
veteran's psychiatric disorder is related to military 
service.  There is no medical evidence that the veteran was 
diagnosed with a psychiatric disorder during military 
service.  Although the July 1978 separation report of medical 
history indicated that the veteran complained of being 
nervous from interactions with superiors, no nervous or 
psychiatric disorder was diagnosed at that time.  

Four private medical reports from April 1998 and May 1998 
stated that the veteran had a history of depression that 
began in 1987, when he was first treated for chemical 
dependency.  A March 2002 VA medical report stated that the 
veteran's auditory hallucinations had begun approximately 1 1/2 
to 2 years before.  A November 2002 VA psychiatry 
consultation report stated that the veteran's auditory 
hallucinations had begun approximately 5 years before.

Furthermore, there is no medical evidence of record that the 
veteran's psychiatric disorder is related to his military 
service.  Although at the September 2003 VA examination, the 
veteran stated that he heard voices in 1978, when he was in 
military service, this cannot be considered competent medical 
evidence of service incurrence.  See LeShore v. Brown, 8 Vet. 
App. 406 (1995) (finding that lay history as reported by 
medical professionals that is unenhanced by medical comment, 
is not transformed into competent medical evidence based on 
their status as medical professionals).  There is no medical 
evidence of nexus that relates the veteran's psychiatric 
disorder to military service.

The medical evidence of record also does not show that the 
veteran's psychiatric disorder is related to his 
service-connected back disability.  The September 2003 VA 
examination specifically found that the psychiatric disorder 
was not related to the service-connected back disability.  
The October 2004 VA outpatient treatment record merely stated 
that the veteran's disorder was psychotic in nature, rather 
than depressive, and did not comment further on the 
relationship.  Accordingly, there is no medical evidence that 
the veteran's psychiatric disorder is related to his 
service-connected back disability.

The veteran's statements alone are not sufficient to prove 
that any current psychiatric disorder is related to military 
service or to a disease or injury incurred in military 
service.  Medical diagnosis and causation involve questions 
that are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained physician.  As he is not a physician, the veteran 
is not competent to make a determination that his psychiatric 
disorder is related to military service or to a disease or 
injury incurred in military service.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

Accordingly, there is no competent medical evidence that the 
veteran's psychiatric disorder is related to his military 
service or to a service-connected disorder.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  This lack of cognizable 
evidence is particularly dispositive as the first medical 
evidence of record for treatment for symptomatology of a 
psychiatric disorder is more than 20 years after his period 
of service had ended.  See cf. Mense v. Derwinski, 1 Vet. 
App. 354 (1991).  As such, service connection for a 
psychiatric disorder, to include as secondary to a 
service-connected back disability, is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a psychiatric disorder, to include as 
secondary to a service-connected back disability, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


